IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00265-CV

      IN RE SUNSET LOGISTICS, INC., JOHN GLIDEWELL, AND
                     CHARLES AXMACHER


                                Original Proceeding



                           MEMORANDUM OPINION


      On August 18, 2016, relators, Sunset Logistics, Inc., John Glidewell, and Charles

Axmacher, filed a petition for writ of mandamus complaining about trial-court orders to

produce net worth, corporate governance, and insurance documentation regarding

several parties and non-parties. In addition to their mandamus petition, relators also

filed an emergency motion to stay the trial court’s discovery orders. We granted relators’

emergency stay motion and requested a response.

      In the meantime, “the parties have negotiated an agreed resolution to the issues in

dispute,” resulting in relators filing an unopposed motion to dismiss their mandamus
petition. See TEX. R. APP. P. 42.1(a). Dismissal of this mandamus petition does not prevent

a party from seeking relief to which it would otherwise be entitled. We therefore grant

relators’ motion and dismiss this mandamus petition.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed September 21, 2016
[OT06]




In re Sunset Logistics, Inc., et al.                                                 Page 2